Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court,' Queens County, imposed March 7, 1972. The sentence was an indeterminate one not to exceed 15 years, to be served concurrently with a sentence imposed by a Federal court. Sentence modified, on the law and as a matter of discretion in the interest of justice, by reducing the maximum thereof by 1 year, 9 months and 26 days. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Martuscllo, Acting P. J., Latham, Shapiro, Cohalan and Christ, JJ., concur.